Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-18-2008

Peregina v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4175




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Peregina v. Atty Gen USA" (2008). 2008 Decisions. Paper 644.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/644


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-4175


                                YUDDY PEREGINA,

                                                      Petitioner
                                          v.

                            ATTORNEY GENERAL OF
                             THE UNITED STATES,

                                                       Respondent


                        On Petition for Review of an Order of
                          the Board of Immigration Appeals
                              Agency No. A96-427-281
                        Immigration Judge: Donald V. Ferlise


                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                on March 11, 2008


          Before: FUENTES, CHAGARES and ALDISERT, Circuit Judges

                               (Filed: August 18, 2008)



                                      OPINION


ALDISERT, Circuit Judge.

      Yuddy Peregina, a native and citizen of Indonesia and a Christian of Chinese
ethnicity, petitions for review of the final decision of the Board of Immigration Appeals

(“BIA”) ordering his removal from the United States. He challenges the BIA’s denial of

his applications for asylum, withholding of removal and relief under the Convention

Against Torture (“CAT”). For the reasons set forth below, we will deny the petition.

                                               I.

       We lack jurisdiction to review the BIA’s denial of Peregina’s asylum application.

The denial was based on Peregina’s failure to timely file his application for asylum, and

we “lack[] jurisdiction to review an asylum petition that an Immigration Judge (‘IJ’) or

[the BIA] deems untimely.” Tarrawally v. Ashcroft, 338 F.3d 180, 182 (3d Cir. 2003).

       To the extent Peregina alleges violation of due process, we lack jurisdiction to

address it as he failed to present the argument to the BIA. See Bonhometre v. Gonzales,

414 F.3d 442, 448 (3d Cir. 2005) (“[Petitioner]’s claims, though argued in the language of

procedural due process, essentially claim that the IJ failed in its duty to completely

develop this case . . . . [Because petitioner’s] procedural due process claims thus could

have been argued before the BIA, . . . his failure to do so is thus fatal to our jurisdiction

over this petition.”).

                                              II.

       We do have jurisdiction, however, to review the denial of Peregina’s applications

for withholding of removal and relief under the CAT. Where, as here, the BIA adopted

the decision of the IJ, we review the decisions of both the BIA and the IJ. Shehu v. Att’y

General, 482 F.3d 652, 657 (3d Cir. 2007). “We review the IJ and BIA’s findings for

                                               2
substantial evidence and, therefore, may not set them aside unless a reasonable factfinder

would be compelled to find to the contrary.” Id.

                                               A.

       “[T]he Attorney General may not remove an alien to a country if the Attorney

General decides that the alien’s life or freedom would be threatened in that country

because of the alien’s race, religion, nationality, membership in a particular social group

or political opinion.” 8 U.S.C. § 1231(b)(3)(A). “It is the applicant’s burden to establish

the threat to life or freedom by a ‘clear probability.’ This standard is satisfied if the

evidence establishes that it is more likely than not that the alien would be subject to

persecution on one of the specified grounds.” Jarbough v. Att’y General, 483 F.3d 184,

190-191 (3d Cir. 2007) (internal quotation marks and citations omitted). “A finding of

past persecution raises a rebuttable presumption that the applicant’s life or freedom would

be threatened in the future.” Id. at 191 (internal quotation marks and citations omitted).

       Substantial evidence supports the IJ’s determination that Peregina did not establish

that he has suffered from past persecution. The IJ found that classmate demands for

money, an after-school fight and disputes relating to Peregina’s father’s store were

motivated by money and, regardless, were not sufficiently severe to rise to the level of

persecution. See Lie v. Ashcroft, 396 F.3d 530 (3d Cir. 2005).

       We detect no evidence that Peregina was harmed by the Indonesian government,

or that the government was unwilling or unable to protect him. In addition, Peregina has

failed to establish that there is a “pattern or practice” of persecution of Chinese Christians

                                               3
in Indonesia. Wong v. Att’y General, No. 06-3539, --- F.3d --- (3d Cir. 2008) (discussing

the U.S. State Department’s 2003 and 2004 Country Reports on Human Rights Practices

for Indonesia and the U.S. State Department’s 2003 and 2004 International Religious

Freedom Reports for Indonesia). Furthermore, because his parents and siblings remained

in Indonesia unharmed, the IJ reasonably concluded that Peregina failed to establish that

he would be persecuted if removed to Indonesia.

                                             B.

       “To qualify for relief under the CAT, an applicant . . . bears the burden of proving

through objective evidence that ‘it is more likely than not’ that s/he would be ‘tortured’ in

the country to which the applicant would be removed.” Obale v. Att’y General, 453 F.3d
151, 161 (3d Cir. 2006). Peregina offers no support for his contention that he will be

tortured should he return to Indonesia. Thus we will not reverse the denial of his

application for protection under the CAT.

                                          *****

       We have considered all contentions raised by the parties and conclude that no

further discussion is necessary.

       The petition for review will be denied.




                                              4